Weaver, J.
(dissenting). — I can not qoncur in the reasoning employed nor conclusion reached in the third paragraph of the foregoing opinion. The decision in Hendrickson v. Gypsum Co., 133 Iowa, 92, was announced after protracted consideration, and more than ordinarily thorough discussion, and I can conceive of no sound reason for impairing its value as a precedent by finely drawn distinctions. The charge of negligence was there sustained, not because the danger to the plaintiff was from the use of “high explosives” merely, but because the danger was of such serious and extraordinary character that the master was reasonably required to make the same a subject of his oversight and to give warning thereof to his workmen. While it is true that the servant takes the risk of dangers ordinarily incident to the work he undertakes and must use a reasonable degree of caution to care for his own safety, it is equally true that a man employed in a quarry, a clay pit, or a mine is not employed nor is he expected to spend his time in looking minutely into the conditions by which he is surrounded or in noting extraordinary dangers which have been created or brought about by the act or order of the master or the act or omission of those to whom the master has intrusted control of the operations in which he is engaged. A workman who exercises such extreme care for his safety would soon find himself out of *646employment. His labor as a rule is a kind wbicb requires him to bend his body forward and keep his eyes downcast, trusting to the care of the master not to expose him to unknown or extraordinary danger without warning. It is of course also true that a master is not liable for the mere failure of a fellow servant to give warning, but I fail to see how that doctrine has any pertinence to this case or why it should be cited by the majority. It had just been announced in the preceding paragraph of the opinion that the trial court did not err in permitting the jury to treat Bessel as a vice principal and to find that his negligence in omitting to give the warning would be the negligence of the defendant, and I see no essential difference in the conditions there being considered and those attending the phase of the case covered by the instruction held to be erroneous. True, Ellinger was in a certain sense and in certain relations a fellow servant with plaintiff, but we have held too often to justify citation of precedents, that the rank of the servant is not of itself decisive of the question whether the immediate duty in which he is engaged is one of masterial character. If, then, as held in the second paragraph of the opinion, the jury was justified in finding the plaintiff entitled to a warning of the danger, on what principle shall the master be exonerated from liability because by custom or otherwise that duty had been left to Ellinger?
Again, I contend it to be a sound proposition, that even if the duty to warn would not otherwise arise, yet if by the act or usage of the master, or by custom or usage which has become an established or recognized feature of his method or manner of conducting the business, some one workman is charged with the duty of giving warning of an impending danger, thus relieving the general body of servants in some degree from the tension of watchfulness on their own account and enabling them to perform more constant and more effective service for the master, he *647thus makes such warning a part of his own primary duty, and the negligence of the person who is relied upon to perform it is his negligence. Otherwise the form or pretense of furnishing a warning in this manner becomes a mere trap by which the servant is lulled into a feeling of security which must often result in death or serious injury, for which there is no redress. The observance of such a custom may also be treated as one of the rules which the master has adopted for the government of his employees and the management of his business and as such the servant is justified in relying upon it. Bearing more or less directly on this feature of the case see: Hough v. Power Co., 41 Or. 531 (69 Pac. 655); Felice v. R. R. Co., 14 App. Div. 345 (43 N. Y. Supp. 932); Colorado City v. Liafe, 28 Colo. 468 (65 Pac. 630); Augusta v. Owens, 111 Ga. 464 (36 S. E. 830); Coal Co. v. Gruber, 91 Ill. App. 15 (same case 188 Ill. 584, 59 N. E. 254); Simone v. Kirk, 173 N. Y. 7 (65 N. E. 739); Anderson v. Mill Co., 42 Minn. 424 (44 N. W. 315); Burlington & M. Co. v. Crockett, 19 Neb. 138 (26 N. W. 921); Anderson v. R. R. Co., 8 Utah, 128 (30 Pac. 305); Railroad Co. v. Holcomb, 9 Ind. App. 198 (36 N. W. 39); Anderson v. Coal Co., 108 Minn. 455 (122 N. W. 794, 26 L. R. A. (N. S.) 624); Comrade v. Atlas Co., 44 Wash. 470 (87 Pac. 517); Nelson v. Wiley Co., 26 Wash. 548 (67 Pac. 237); Hjelm v. Granite Co., 94 Minn. 169 (102 N. W. 384); Fitzgerald v. Twine Co., 104 Minn. 138 (116 N. W. 475). These and numerous other cases of like import, many of which are cited in Anderson v. Coal Co., 108 Minn. 455 (122 N. W. 794, 26 L. R. A. (N. S.) 624), fully sustain the view taken by the trial court. It also has the support of the most obvious principles of that common right and justice which* are supposed to pervade our legal system.
In my opinion the judgment below should be affirmed.